Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 09/30/2020. In virtue of this communication, claims 1-33 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/13/2020 and 05/13/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 09/30/2020 are accepted as part of the formal application.


Claim Objection
Claim 21 objected to because of the following informalities: 

Regarding claim 21,
Claim 21 is a duplicate of claim 20. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-22, 24-25, 27 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Fujio et al (US 20070001911), hereinafter Fujio.

Regarding claim 14,
Fujio discloses an antenna (an integrated multi-element planar antenna 21, Fig 5), comprising a plurality of antenna units (a plurality of radiating elements 13 and 14, Fig 5) arranged in an array, wherein each antenna unit comprises:
a first radiating element (a loop antenna 10’, Fig 5) and a second radiating element (a monopole antenna 10”, Fig 5), wherein the first radiating element comprises a first slot (an opening O10’, Fig 5) disposed on a metal layer (a ground pattern 12, Fig 5), the second radiating element is a metal sheet-like radiating element, the second radiating element comprises at least one radiating stub (a section S10”, Fig 5); and
each antenna unit further comprises a feeder (a feeder 16, Fig 5), and in any two adjacent antenna units, a feeder of one antenna unit is connected to a first radiating element (Fig 5) of the antenna unit, and a feeder of the other antenna unit is connected to a second radiating element of the antenna unit (Fig 5).
Fujio does not explicitly teaches the first slot is coupled to the at least one radiating stub.
	However, Fujio teaches a gap (a gap G, Fig 5) is between the loop antenna 10’ (the first radiating element) and the monopole antenna 10” (the second radiating element). Therefore, it would have been obvious to a person of ordinary skill in the art that gap G would be a coupling gap between two radiating elements.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first slot being coupled 
[AltContent: textbox (G)][AltContent: arrow][AltContent: arrow][AltContent: textbox (G)][AltContent: arrow][AltContent: textbox (S10”)][AltContent: arrow][AltContent: textbox (O10’)][AltContent: arrow][AltContent: textbox (O10’)][AltContent: textbox (Fujio (US 20070001911))]
    PNG
    media_image1.png
    436
    758
    media_image1.png
    Greyscale


Regarding claim 15,
Fujio as modified discloses the claimed invention, as discussed in claim 14.
Fujio does not explicitly teach in any two adjacent antenna units, operating frequencies corresponding to two adjacent first slots are different, and in any two adjacent antenna units, operating frequencies of two radiating stubs with a minimum spacing in adjacent second radiating elements are different.
	However, Fujio teaches the first radiating element 3 and second radiating element 4 may be configured to adapt to different frequency bands (paragraph [0027]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use in any two adjacent antenna units, operating frequencies corresponding to two adjacent first slots being different, and in any two adjacent antenna units, operating frequencies of two radiating stubs with a minimum spacing in adjacent second radiating elements being different in Fujio as modified, in order to provide a small integrated multi-element planar antenna.


Regarding claim 16,
Fujio as modified discloses the claimed invention, as discussed in claim 15.
Fujio does not explicitly teach in any two adjacent antenna units, a spacing between radiating stubs operating at a same frequency is greater than a specified value.
However, Fujio teaches the first radiating element 3 and second radiating element 4 of the integrated multi-element planar antenna 1 are configured, for example, for the same frequency band (paragraph [0026]). This teaching is result effect in order to increase transmission speed without expanding the frequency band (paragraph [0026]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use in any two adjacent antenna units, a spacing between radiating stubs operating at a same frequency being greater than a specified value in Fujio as modified, in order to provide a small integrated multi-element planar antenna.

Regarding claim 17,
Fujio as modified discloses the claimed invention, as discussed in claim 15.
Fujio teaches a quantity of the antenna units is an even number (2, Fig 3), and the even number of the antenna units are arranged side by side in two rows (in two rows in y direction, Fig 3).
[AltContent: textbox (Y)][AltContent: arrow][AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (Fujio (US 20070001911))]
    PNG
    media_image2.png
    419
    658
    media_image2.png
    Greyscale


Regarding claim 18,
Fujio as modified discloses the claimed invention, as discussed in claim 14.
Fujio teaches at least one of the radiating stubs of the second radiating element is a bent radiating stub (Fig 5).

Regarding claim 19,
Fujio as modified discloses the claimed invention, as discussed in claim 14.
Fujio teaches the second radiating element comprises two or more radiating stubs (the monopole antenna 10” of the antenna unit 14 has two subs forming an L shape, Fig 5).
Fujio does not explicitly teach operating frequencies of the two radiating stubs are different.
However, Fujio teaches the first radiating element 3 and second radiating element 4 may be configured to adapt to different frequency bands (paragraph [0027]).


Regarding claim 20,
Fujio as modified discloses the claimed invention, as discussed in claim 14.
Fujio teaches the first slot of the first radiating element is a bent slot (Fig 5).

Regarding claim 21,
Fujio as modified discloses the claimed invention, as discussed in claim 14.
Fujio teaches the first slot of the first radiating element is a bent slot (Fig 5).

Regarding claim 22,
Fujio as modified discloses the claimed invention, as discussed in claim 14.
Fujio teaches an insulation layer is disposed in the first slot of the first radiating element (paragraph [0031]).

Regarding claim 24,
Fujio as modified discloses the claimed invention, as discussed in claim 14.
Fujio teaches the first radiating element further comprises a second slot (a gap G, Fig 5) that is disposed at the metal layer and that is connected to the first slot, and the second slot is coupled to the at least one of the radiating stubs of the second radiating element.

Regarding claim 25,
Fujio discloses a mobile terminal (a non-limiting wireless device 40, Fig 7), comprising a plurality of antenna units in an array (an integrated multi-element planar antenna 21, Fig 7), wherein each antenna unit comprises:

each antenna unit further comprises a feeder (a feeder 16, Fig 5), and in any two adjacent antenna units, a feeder of one antenna unit is connected to a first radiating element (Fig 5) of the antenna unit, and a feeder of the other antenna unit is connected to a second radiating element of the antenna unit (Fig 5).
Fujio does not explicitly teaches the first slot is coupled to the at least one radiating stub.
	However, Fujio teaches a gap (a gap G, Fig 5) is between the loop antenna 10’ (the first radiating element) and the monopole antenna 10” (the second radiating element). Therefore, it would have been obvious to a person of ordinary skill in the art that gap G would be a coupling gap between two radiating elements.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first slot being coupled to at least one radiating stub in Fujio, in order to provide a small integrated multi-element planar antenna.

Regarding claim 27,
Fujio as modified discloses the claimed invention, as discussed in claim 25.
Fujio does not explicitly teach in any two adjacent antenna units, operating frequencies corresponding to two adjacent first slots are different, and in any two adjacent antenna units, operating frequencies of two radiating stubs with a minimum spacing in adjacent second radiating elements are different.
However, Fujio teaches the first radiating element 3 and second radiating element 4 may be configured to adapt to different frequency bands (paragraph [0027]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use in any two adjacent antenna units, operating frequencies corresponding to two adjacent first slots being 

Regarding claim 30,
Fujio as modified discloses the claimed invention, as discussed in claim 25.
Fujio teaches at least one of the radiating stubs of the second radiating element is a bent radiating stub (Fig 5).

Regarding claim 31,
Fujio as modified discloses the claimed invention, as discussed in claim 25.
Fujio teaches the first slot of the first radiating element is a bent slot.

Regarding claim 32,
Fujio as modified discloses the claimed invention, as discussed in claim 25.
Fujio teaches two ends of the first slot of the first radiating element are closed (Fig 5).

Regarding claim 33,
Fujio as modified discloses the claimed invention, as discussed in claim 25.
Fujio teaches an insulation layer is disposed in the first slot of the first radiating element (paragraph [0031]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fujio et al (US 20070001911), hereinafter Fujio, in view of Xu et al (US 20160294048), hereinafter Xu.

Regarding claim 23,
Fujio as modified discloses the claimed invention, as discussed in claim 14.
Fujio teaches when the second radiating element is connected to the feeder, a side wall of the first slot is grounded (Fig 5); and when the first radiating element is 
Fujio does not teach a side wall of the first slot is grounded by using a capacitor.
However, Xu teaches an antenna (Fig 2), wherein when a second radiating element (an antenna branch 11, Fig 2) is connected to a feeder (a feed 14, Fig 2), a side wall (a wall W10, Fig 2) of a first slot (an opening O10, Fig 2) is grounded by using a capacitor (a capacitor 16, Fig 2); and when a first radiating element (an antenna branch 10, Fig 2) is connected to the feeder, a metal layer is a ground plane (a circuit board 20, Fig 2), and the second radiating element is connected to the metal layer (Fig 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use when a second radiating element being connected to a feeder, a side wall of a first slot being grounded by using a capacitor; and when a first radiating element being connected to the feeder, a metal layer being a ground plane, and the second radiating element being connected to the metal layer in Fujio as modified, as taught by Xu, in order to provide a small antenna covering multiple frequency bands.
[AltContent: textbox (Xu (US 20160294048))][AltContent: arrow][AltContent: textbox (O10)][AltContent: arrow][AltContent: textbox (W10)]
    PNG
    media_image3.png
    286
    719
    media_image3.png
    Greyscale




Claims 26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fujio et al (US 20070001911), hereinafter Fujio, in view of Kane et al (US 6608594), hereinafter Kane.

Regarding claim 26,
Fujio as modified discloses the claimed invention, as discussed in claim 25.
Fujio does not teach a housing, a middle frame disposed in the housing, and an antenna support disposed in a stacked manner with the middle frame, wherein the first radiating element is disposed on the middle frame, and the second radiating element is disposed on the antenna support.
However, Kane teaches an antenna apparatus (Fig 18B) comprising a housing (a cover 901, Fig 18B;”The antenna apparatus in embodiment 8 differs from the antenna apparatus in embodiment 5 in being equipped with a cover 901; col 11, lines 17-20), a middle frame (a patch radiating 103, Fig 15A) disposed in the housing, and an antenna support (a stand 501, Fig 15A) disposed in a stacked manner with the middle frame, wherein a first radiating element (a linear radiating element 101, Fig 15A) is disposed on the middle frame, and a second radiating element (a linear parasitic element 106, Fig 15A) is disposed on the antenna support.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a housing, a middle frame disposed in the housing, and an antenna support disposed in a stacked manner with the middle frame, wherein a first radiating element being disposed on the middle frame, and a second radiating element being disposed on the antenna support in Fujio as modified, as taught by Kane, in order to provide an antenna apparatus and communication system that enable high gain and an increase in specific-bandwidth to be achieved.
[AltContent: textbox (Kane (US 6608594))]
    PNG
    media_image4.png
    280
    629
    media_image4.png
    Greyscale

[AltContent: textbox (Kane (US 6608594))]
    PNG
    media_image5.png
    275
    717
    media_image5.png
    Greyscale


Regarding claim 28,
Fujio as modified in view of Kane as modified discloses the claimed invention, as discussed in claim 26.
Fujio does not explicitly teach in any two adjacent antenna units, a spacing between radiating stubs operating at a same frequency is greater than a specified value.
However, Fujio teaches the first radiating element 3 and second radiating element 4 of the integrated multi-element planar antenna 1 are configured, for example, for the same frequency band (paragraph [0026]). This teaching is result effect in order to increase transmission speed without expanding the frequency band (paragraph [0026]).


Regarding claim 29,
Fujio as modified in view of Kane as modified discloses the claimed invention, as discussed in claim 26.
Fujio teaches a quantity of the antenna units is an even number (2, Fig 3), and the even number of the antenna units are arranged side by side in two rows (in two rows in y direction, Fig 3).


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HAI V TRAN/Primary Examiner, Art Unit 2845